United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1103
Issued: October 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 24, 2012 appellant filed a timely appeal from a March 20, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) that denied her claim for reimbursement of
travel expenses. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
reimbursement of travel expenses.
On appeal appellant stated that she was referred to Dr. John W. Ellis, Board-certified in
family medicine, in Oklahoma City, Oklahoma, by her union and contends that, because the
medical visit was approved, her travel expenses should be covered.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on September 5, 1996 appellant, then a 43-year-old distribution
window clerk, sustained a work-related contusion of the elbow and sprains of the shoulder, arm,
neck and thoracic region, when she tripped and fell at work. She underwent subacromial
decompression with distal clavicle resection of the right shoulder on March 14, 1997 and was
placed on the periodic compensation rolls. Appellant returned to part-time limited duty on
August 18, 1997 and to full-time modified duty on June 8, 1998. On November 22, 1998 OWCP
denied her claim for a May 14, 1998 injury. On May 1, 2000 appellant was granted a schedule
award for 30 percent impairment of the right arm. She continued to work modified duty. On
March 8, 2007 the employing establishment informed appellant that her rehabilitation job would
end effective March 11, 2007. She was returned to the periodic compensation rolls and moved
from California to Massachusetts.2
In February 2009, appellant was referred for vocational rehabilitation services. In
September 2009, OWCP determined that a conflict in medical evidence had been created
between Dr. Gilbert Shapiro, an OWCP referral physician, and Dr. Saechin Kim, an attending
physician, regarding appellant’s work capacity and referred her to Dr. Elie J. Cohen for an
impartial evaluation.3 Appellant retired effective October 31, 2009 and elected FECA benefits.
She received retirement incentives totaling $15,000.00, and her compensation benefits were
suspended for a period, and she was returned to the periodic compensation rolls effective
December 19, 2010.
A medical authorization record indicates that an outpatient visit, disability examination
and special reports were requested for November 15, 2011. On December 9, 2011 appellant filed
a schedule award claim and submitted a November 15, 2011 report from Dr. Ellis, whose office
is located in Oklahoma City, Oklahoma.4
On March 5, 2012 appellant called OWCP questioning why her travel expenses to
another state were not authorized since the medical visit had been authorized. By decision dated
March 20, 2012, OWCP denied her claim for reimbursement of travel, lodging and meals for the
period November 15 and 16, 2011.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
2

In a March 7, 2007 decision, OWCP denied appellant’s claim for compensation for the period January 16 to
February 2, 2007. On May 29, 2007 it denied her request for reconsideration.
3

All physicians are Board-certified orthopedic surgeons. Dr. Cohen provided a January 14, 2010 report in which
the physician advised that appellant could work modified duty for six hours a day, four days a week.
4

Dr. Ellis diagnosed traumatic arthritis and tendinitis of the right shoulder; right shoulder rotator cuff tear, status
post surgery; right brachial plexus impingement; right thoracic outlet impingement; consequential right carpal tunnel
syndrome; consequential tendinitis and traumatic arthritis of the left shoulder. He advised that, in accordance with
the sixth edition of the A.M.A., Guides, appellant had 18 percent impairment of the right upper extremity due to
decreased range of motion.

2

recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.5
Section 10.315(a) of OWCP regulations provide in pertinent part:
“The employee is entitled to reimbursement of reasonable and necessary
expenses, including transportation needed to obtain authorized medical services,
appliances or supplies. To determine what is a reasonable distance to travel,
OWCP will consider the availability of services, the employee’s condition and the
means of transportation. Generally, a roundtrip distance of up to 100 miles is
considered a reasonable distance to travel.”6
Section 10.315(b) provides in part:
“For nonemergency medical treatment, if roundtrip travel of more than 100 miles
is contemplated, or air transportation or overnight accommodations will be
needed, the employee must submit a written request to OWCP for prior
authorization with information describing the circumstances and necessity for
such travel expenses. OWCP will approve the request if it determines that the
expenses are reasonable and necessary, and are incident to obtaining authorized
medical services, appliances or supplies. Requests for travel expenses that are
often approved include those resulting from referrals to a specialist for further
medical treatment, and those involving air transportation of an employee who
lives in a remote geographic area with limited local medical services.”7
OWCP has broad discretion to authorize necessary and reasonable transportation incident
to the securing of services, appliances and supplies recommended for the treatment of accepted
medical conditions.8 It may authorize medical treatment but determine that the travel expense
incurred for such authorized treatment was unnecessary or unreasonable.9
ANALYSIS
Appellant explained that she went to see Dr. Ellis in Oklahoma because she was referred
to him by her union. There is no evidence of record that she requested preapproval for travel
expenses or that OWCP approved or authorized the travel. Appellant did not explain why she
did not contact OWCP as to whether travel expenses would be authorized. Dr. Ellis’ practice is
located in Oklahoma City, Oklahoma, which is some 1,775 miles away from appellant’s home in
Orleans, Massachusetts. Therefore, appellant’s roundtrip visit was 3,550 miles, which far

5

5 U.S.C. § 8103.

6

Id. at § 10.315(a) (2011).

7

Id. at § 10.315(b).

8

A.O., Docket No. 08-580 (issued January 28, 2009) (travel from Florida to New York to obtain medical
treatment).
9

W.M., 59 ECAB 132 (2007).

3

exceeds the 100-mile roundtrip radius that OWCP’s regulations provide.10 The Board finds that
this is an unnecessary distance to travel, especially since appellant lives near the Boston
metropolitan area which has numerous qualified physicians.
Even if the medical treatment appellant obtained on November 15, 2011 was authorized
by OWCP, as noted above OWCP may authorize medical treatment but determine that the travel
expense incurred was unnecessary or unreasonable. The Board concludes that OWCP properly
denied appellant’s request for reimbursement of travel expenses.11
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied reimbursement of travel expenses.
ORDER
IT IS HEREBY ORDERED THAT the March 20, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

10

Supra note 6.

11

A.O., supra note 8.

4

